DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-14 directed to an invention non-elected without traverse.  Accordingly, claims 8-14 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michelle Wolf on 5/9/2022.
The application has been amended as follows: 

Please delete all of claim 1 and replace with the following:

1.	(Currently Amended) A cermet comprising:
	particles, each of which has a complete solid solution of TiC and WC which is made from TiO2, WO3, and graphite, and has a core/rim structure composed of a core region and a rim region, and has a face centered cubic structure; and
	a binder composed of a metal,
	wherein an amount of W in the core region is lower than an amount of W in the rim region,
	wherein an amount of W in an interface between the core region and the rim region is gradually increased from the core region to the rim region, and
	wherein a lattice constant in the rim region is larger than that in the core region.

2.	(Currently Amended) The cermet of claim 1, wherein the rim region exhibits a compressive stress state 

4.	(Currently Amended) The cermet of claim 1, wherein a difference in the amounts of W between the core region and the rim region is 1 at% to 10 at%.

5.	(Canceled)

8. – 14.	(Canceled)

Allowable Subject Matter
Claims 1, 2, 4 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or fairly suggest the cermet as recited in claim 1. In particular, the closest prior art, Kim (“Microstructure evolution and mechanical properties of (Ti0.93W0.07)C–xWC–20Ni cermets”) anticipated the previously recited subject matter in the Claims filed 9/28/2021, as discussed in pp. 3-4 of the Final Rejection mailed 10/20/2021. However, Kim fails to teach or adequately suggest wherein an amount of W in an interface between the core region and the rim region is gradually increased from the core region to the rim region, as argued by Applicant in Applicant Arguments/Remarks filed 12/20/2021. Thus, claim 1 is distinct over the teachings of the prior art. Claims 2, 4 and 7 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734